The Chief-Justice
delivered the opinion of the court:
Appellants are Commissioners under an act of the Legislature of Florida of 1887, “ to provide for the regulation A? railroad freight and passenger tariffs in this State; to ¡prevent unjust discrimination in the rates charged for kir&nsportation of passengers and freights, and to prohibit *457railroad companies, corporations and. lessees in this State from charging other than just and reasonable rates, and to punish the same and prescribe a mode of procedure and rules of evidence in relation thereto, and to appoint Commissioners and to prescribe their powers and duties in relation to the same.” They bring this case here for a reversal of the decree overruling their demurrer to the bill of the Pensacola and Atlantic Railroad Company against them, which also enjoins them from “ promulgating as binding upon the complainant the rates for transportation of freight and passengers heretofore prescribed by the defendants tor the complainant, or other rates substantially the same as said rates, and from procuring or permitting the institution of any suits against the complainant for any alleged charges by the complainant in excess of the said rates heretofore fixed, or in excess of any other rates which may be fixed by the defendants for the complainant substantially the samo as the said rates.”
The gravamen of the bill is, that the Pensacola and Atlantic Railroad Company is a corporation of the State of Florida, empowered to construct and operate a railroad from some point on the Apalachicola river to the city of Pensacola; that the road was completed and began to operate in April, 1883, and has been operated ever since; that the defendants were appointed Commissioners under the act above mentioned; that they have fixed rates for freight and passenger transportation on the railroads of the .State, including that of complainant, which they have determined to be just and reasonable charges to be made said railroads, and have ordered the several companies, including complainant, not to make any charges greater than the rates so fixed ; that they have fixed three cents per mile as the uniform rate to be charged by complainant for passengers, and have fixed rates for freight varying *458with the distance of transportation, and with certain classification of the various kinds of freight, which they have arbitrarily adopted; that the rates thus fixed were made in spite of facts hereinafter stated and argument thereon before defendants; and as authorized by the act, complainant protested to defendants against the enforcement of said rates, but the defendants refused to change the same, and thereupon complainant appealed to the Board of Revisers provided by the act, but that board confirmed the action of defendants; that complainant, for reasons hereinafter stated, declined to adopt the rates thus preseribedj and have charged for passengers and freight more than said rates, but the rates so charged were just and reasonable, and in no instance has it made a charge that was not just and reasonable, never having charged for passengers more than five cents per mile, the rate authorized by its charter; that consequent upon such charges by complainant, which defendants allege to be in violation of the act and of their order, they demanded that complainant restore to the persons so charged the excess over the rates fixed by them ; and upon complainant’s refusal they have procured the Attorney-General of the State ' to bring several suits (naming them) to recover the penalties prescribed by the act for charges in excess of rates so fixed; that numerous persons who have been charged by complainant more than the rates fixed by defendants, relying on the authority of defendants to fix rates, have brought suits against complainant to recover damages for said alleged excessive charges ; that said suits of the State and of the said persons are now pending, and the defendants announce their intention to procure other suits to be brought by the Attorney-General for every case of a charge by complainant in excess of the rates fixed by them, and that there are numerous eases of such excess, and com*459plainant will continue to so charge until it be judicially determined that it has not the right to do so; that defendants have not the power to determine the justice or reasonableness of complainant’s charges, because that involves a judicial function which they are inhibited from exercising by the Constitution of the State; that if not judicial, it is legislative, and cannot be exercised by defendants ; that if defendants have any power whatever in the premises it is restricted to fixing rates that are in fact just and reasonable, and they cannot require complainant to reduce its rates to charges which are not reasonable and just to it; and that the rates prescribed by defendants are much less than those heretofore charged by complainant for the same services, and are neither just and reasonable; for though its charges have been much greater than is allowed by the rates fixed by defendants, and have brought a much larger gross income than would be realized from said rates, yet complainaut has not only failed to realize any interest upon its investment, but has failed to realize enough to meet the necessary expenses connected with the operation and ownership of its road.
The bill then proceeds to give figures and statements as to the cost of construction and equipment of the road, and its actual value and as to earnings and expenses of its operation, going to show excess of expenses over earnings, and actual loss from the operation of the road during the more than the five years of such operation to date ; and alleges facts in regard to the condition and business of the country through which the road runs to show that such loss, even on the basis of its charges, will probably continue for some years. It further alleges that the rates prescribed by defendants are also unreasonable and unjust when compared with those permitted by them to other roads in the State, *460giving figures to show the difference ; and that a reduction of its charges to the rates prescribed by defendants would compel complainant to forego any possibility of earning any interest on its investment or any income from the operation of its road, and that to continue the operation at an actual loss would render its road valueless ; and that defendants cannot under the law so act as to produce this result, for thereby complainant would be deprived ot its property withouc due process of law contrary to provision of section 1, Article XIV, of the Constitution of the United States. The prayer of the bill was for the relief which was granted by the injunction.
On the argument of the demurrer to the bill the Commissioners filed an affidavit, intended mainly to show that in their dealings with complainant they were not led to expect such complaints as the bill makes, and they say that if application had been made to them for a change or increase in the rates and it had appeared to them reasonable and just, they doubtless would have made proper changes, as they did in cases of application by other roads.
The preliminary question raised by the demurrer arises on two of its grounds, the 3d and 4th, viz: 3d, that the court has no jurisdiction of the makers set forth in complainant’s bill, or to grant relief in the premises, and 4th, that this is in eftect a suit against the State.
We will consider first whether this is in effect a suit against the State. If it is, it. is well understood that it can not be sustained, unless by consent of the State. The objection springs from the rule that a suit against officers ot of the State, founded on any chiim or complaint, the adjudication of which against the officers would be in effect an adjudication against the State, is a suit against the State. In Osborne vs. Bank of the United States, 9 Wheaton, 738, *461and Davis vs. Gray, 16 Wall., 203, the court announced that it would look only to the record to determine whether the State was a party. But in subsequent cases this test is treated as too narrow, and cases against officers were held to be cases against the State, although not named on the record. See Louisiana vs. Jumel, 107 U. S., 711; Cunningham vs. Macon & Brunswick R. R. Co., 109 U. S., 446; Hagood vs. Southern, 117 U. S., 52, and in re Ayers, 123 U. S., 443. In the Virginia Coupon cases, 114 U. S., the State being interested, but the court holding she was not a necessary party, it was nevertheless said in its opinion, “ that the question whether a suit is within the 11th amendment is not always determined by reference to the nominal parties on the record.” And conversely, in the cases of New Hampshire and New York vs. Louisiana, 108 U. S., 76, the court refused to sustain a suit of one State against another, although the Constitution of the United States authorizes such a suit, because it appeared that while on the record the States suing were the nominal parties, yet they were acting for some of their citizens, who were the real parties in interest, and who could not themselves sue the State, being within the prohibition of the eleventh amendment.
It cannot be said, therefore, that the case under consideration is not a case against the State simply because the record does not bear her name, and, indeed, there has been no contention to that effect. So, the question is ‘whether the case comes within any class in which a suit against officers is of such a character that a -judgment or decree cannot be given in it without affecting some right or interest of the State, so that the effective operation of the judgment or decree is really against the State rather than the officers sued. In other words, would a decree against these *462Commissioners be a decree against the State as the actual party ?
The only cases in the Supreme Court of the United States in which it has been held that a suit against officers or others is a suit against the State are Louisiana vs. Jumel; Cunningham vs. Macon & Brunswick R. R. Co.; Hagood vs. Southern, and in re Ayers, all cited above. We need only analyze these so far as to show the nature of the question involved in each. The first, Louisiana vs. Jumel, was an attempt of bond creditors of the State to protect and enforce their rights under the law of 1874, which provided for the issue of the bonds they held, and under an amendment to the Constitution of the same year, which ratified the law, as against an ordinance of the new Constitution of 1879, which stopped the further levy of the tax that this law authorized for the purpose of raising revenue to pay interest on the bonds, and also prevented the disbursing officers from using funds in the treasury derived from previous levies for paying such interest. The suits were against officers of the State. It was not denied that this ordinance was unconstitutional; because imparing the obligation of a contract of the State; but the court held that the suits could not be sustained for the reason that the execution of her contract could not be enforced by a suit against her officers, to -which she was not a party. The case of Cunningham vs. Macon & Brunswick R. R. Co. was for the foreclosure of a mortgage to secure bonds issued by the company. Prior to its institution the State of Georgia had gone into possession of the road and was -still in possession under purchase at a sale made on account of her lien to secure her endorsement of other bonds of the company. The court held that her interest in the property made her a necessary party, and it refused to entertain ju*463risdiction of the case, as she could not be sued without her consent. The case of Hagood vs. Southern was a suit against officers of the State of South Carolina, on bond scrip issued by the State, which declared on its face that it was receivable “in payment of all taxes and dues to the State,” to compel its receipt for taxes. This was held to be a suit that could not be maintaine l, because the State could not be compelled to perform her contract by a suit against her officers. The case of in re Ayers was on a writ of habeas corpus. A bill had been filed to enjoin officers of the State of Virginia from prosecuting suits in the name of the State against the tax payers reported to be delinquent, for the recovery of their taxes — the gravamen of the bill being that they refused to receive coupons of the State for taxes, though made receivable by law, and that this was a violation of the contract of the State, but that under a subsequent law suits were threatened against those who tendered the coupons, and would not otherwise pay their taxes. An injunction was granted, which the officers disobeyed and they were put into custody for contempt. The writ of habeas corpus was for their relief. The court discharged the parties, holding that though the suits threatened might be a breach of the contract of the State, yet the injunctions should not have been granted, because the actual party upon whom it operated was the State, and not the officers who were sued; and there being no jurisdiction against the State the injunction was void, and did not furnish legal ground for the imprisonment.
The court refused jurisdiction of two of these suits, because they involved State contracts, of the third because it involved property of the State, and of the fourth, because although the foundation of the suit involved a coutraet of the State, the immediate proceeding was to relieve her of*464fleers from punishment, for doing in her name, that which, when done, would be her own act.
Looking to cases we find in the State courts, they are substantially of the same nature. That of State ex rel, Hart vs. Burke, Treasurer, et al., 33 La., Ann., 498, was a suit presenting in part the same questions as those in Louisiana vs. Jumel, and was decided adversely to the plaintiff on the ground that if he bad contract rights against the State they could not be enforced by a suit against her officers, she not being a party. In Weston vs. Dane, 51 Me., 461; Marshal vs. Clerk, 22 Tex., 23, and Houstoun, Tap & Brazonia R. R. Co. vs. Randolph, 24 Tex., 317, similiar decisions were given, the eases being against officers on pecuniary claims against the State ; and similiar decisions in Printup vs. Cherokee R. R. Co., 45 Geo., 365, and Hosmer vs. DeYoung, 1 Tex., 764, being cases in which property claimed by the State was involved.
It appears, so far as we cau find in the reported cases, that the rule which forbids a suit against officers because in effect a suit against the State applies only where the interest of the State is through some contract, or some property right of hers, or where her interest is in a suit brought or threatened by her officers, in her own name, to enforce some alleged claim of hers. And it is important to observe 1 he character of the interest. It is not enough that the Stale should have a mere interest, in the vindication of her laws, or in their enforcement as affecting the public at large or as they affect the rights ot individuals or corporations, bat it must be an interest ot value to herself as a distinct entity — of value in a material sense. She has an interest in the success of the policy of her laws, and in the just administration and execution of those laws, yet it is not an interest on which she cau be said to be a party affected by *465any private suit arising under them, when it is not an otherwise and more direct interest inhering in some separate right or claim of right of her own. .
"With this distinction in mind, how stands the present case ? The 5th section of the act constituting the office of the Commissioners provides that they shall “ make and fix reasonable and just rates of freights and passenger tari fisto be observed by all railroad companies doing business in this State, on the railroads thereof ; shall make reasonable- and just rules and regulations to be observed by all railroad, companies doing business in this State, as to charges at any and all points for the necessary handling and delivering of freights; shall make such just and reasonable rules and regulations as may be necessary for preventing unjust discriminations in the transportation of freight and passengers-on the railroads in this State ; shall make reasonable and just rates of charges for use of railroad cars carrying any and all kinds of freight and passengers on said railroads,, no matter by whom owned or carried, and shall make just and reasonable rules and regulations to be observed by said railroad companies on said railroads, to prevent giving of ai^ rebate or bonus, directly or indirectly, and from misleading or deceiving the public in any manner, as to the real rates charged for freight and passengers.”
The 6th section authorizes and requires the Commissioners to “ make for each of the railroad corporations doing business in this State, as soon as practicable, a schedule of' just and reasonable rates of charges for the transportation of passengers and freights and cars, on each of said railroads- and said schedules shall, in (any suit) brought against any such railroad corporations wherein is involved the charges of any such railroad corporations for the transportation of-any passengers, or freight, or cars, or unjust discrimination. *466in relation thereto, be deemed and taken in all courts of this State as sufficient evidence that the rates fixed therein are just and reasonable rates of charges for the transportation of passengers and freights and cars upon the railroads, and said Commissioners shall from time to time and as often as circumstances may require, change and revised said schedules.” There are other provisions in these sections which it is needless to recite.
The principal complaint of the bill against the Commissioners is that in .performing the duty imposed on them they exceeded- the authority given by the act, and fixed rates for the road of the complainant that were not reasonable and just, that if said rates are enforced, the road will be operated at a loss, to such extent as will render the property valueless ; and that this amounts to a violation of. the State Constitution which forbids the taking of private property without just compensation, and also of the Constitution of the United States, in that it deprives complainant of its property without due process of law. There is here nothing that affects the State in any valuable interest of her own, or affects her otherwise than as she is concerned in having.a law of a public nature carried out. Clearly, then, according to the test we think the law applies, the State bears no such relation to this subject matter of the suit as renders her in effect a party to it, and if the injunction sought had beeu limited to staying the action of the Commissioners in regard to rates only, the objection that she is a party would not obtain.
But the bill goes further, and founds a complaint against the Commissioners in connection with section L7, of the act,'which provides a penalty against any railroad company for violating the rules and regulations prescribed by them, and directs that they shall institute action through the At*467torney-G-eneral to recover .the penalty. Admitting violation of the rate regulations prescribed for it, the company, resting on alleged want of authority, in the Commissioners to fix for it the rates they did, prays that they be enjoined from instituting the action authorized. A further direction of the act is-, that the suit, “ shall be in the name of the State of Florida.” It needs no argument to show that in such a suit the State is a party, and that the injunction asked against the Commissioners to stay the suit would be an injunction in fact against her. It is precisely the case which led to in re Ayers, where officers were enjoined from bringing suits in the name of the State, which was held to be void because in fact an injunction against the State, the court saying, if “ officers, attorneys and agents are personally subjected to the process of the court, so as to forbid their acting in its behalf, how can it be said that the State itself is not subjected to the jurisdiction of the court as an actual and real defendant?”
There is a class of cases against officers in which suits are held to be allowable, although the officers were acting under orders or authority of the government. This is where they exceed their authority, and in their action commit a tort. “ In these cases (the officer) is not sued as or because he is the officer of the government, but as an individual.” Cunningham vs. Macon & Brunswick R. R. Co., supra.
There is another large class of cases in which suits against officers of the State have been sustained, though it was to enforce obligations of the State, or to compel performance of some act authorized by law of the State in behalf of any one who may have had a substantial iuterest in its performance as an act on the part of the State. Thus, where a statute makes an appropriation of money out of *468the treasury of the State for a certain defined purpose, and directs its payment by the proper officer, leaving in him no discretion to be exercised in regard to its payment, the party entitled may, on refusal of the officer to pay him, have a writ of mandamus against him to compel the payment, and the State need not be a party. High on Ex. Rem., Secs. 101, 104. So, as to the performance by an executive officer of any ministerial act for the State not requiring the exercise of discretion. Ibid., Secs. 107, 110, 127.
This is sometimes treated in the discussion of cases as if connected with the non-liability of a State to be sued, and as an exception to the rule which forbids a suit against her through her officers; but we think this is not strictly correct, and that in this country at least, in regard to executive officers, an entirely different question is involved, to-wit: The authority of one department of the government as constituted here to interfere with the functions appertaining to another. And we treat the case before us in this view, so far as it depends on the point raised by counsel growing out of this doctrine.
The point referred to is, that while in the class of cases just mentioned a suit against an officer refusing to act will be sustained, on the ground that the law speaks to him as a ministerial officer, without discretion as to the thing directed to be done, on the other hand if the law invests him with discretion in doing it, the courts will refuse to interfere with that discretion. Towle vs. State, 3 Fla., 202 High on Ex. Rem., Secs. 42, 8 >. This is not contested by the opposing counsel, but he meets it on the ground that “ the whole gist of the railroad company’s case is that the Commission have no discretion which authorizes it to fix rates in the manner fixed in this case ; (and) admits that it the act of the Legislature gives it such scope, its discre*469tion is absolute between the nether limits of a living interest upon the investment and the upper limit of attainable profit, but it cannot go below the nether limit, for then it trenches upon constitutional rights. When there is no power, there can be no discretion, and the Commission reaches the limit of its power when in its downward course •of reduction it reaches the point where a further descent would deprive the railroad company of a just compensation for its property.”
There is no denial, and could be none, as will be evident from a slight consideration of sections 5 and 6 of the act quoted above, that it gives discretion to the Commissioners in the fixing of reasonable and just rates, and hence this qualified denial is but saying that the Commission exercised its discretion to a wrongful extent. It may be granted that if by enforcing the rates complained of the •company would have its property taken without just compensation, or would be deprived of its property without due process of law, the first would be a violation of the Constitution of the State, the second a violation of the Constitution of the United States, and that neither the Legislature nor the Commission under her law, could do either. But we are not at this point called upon to say whether such would be the effect of those rates, or whether the court has authority to adjudicate upon the reasonableness of the rates, or whether the judgment of the Commission ns to reasonableness is to be taken as conclusive. These are questions excluded from our consideration, by the fact that the law refuses authority to enjoin the discretionary action of executive officers. It does not matter that the exercise of the discretion works an injustice or wrong. In many of the reported cases, that of Towle vs. State, for one, the inhibition was held to .apply, though the officer was legally wrong in the conclusion reached as to the *470rights of the party whose case was brought within his discretion. And we do not see that it makes any difference whether those rights are founded on mere legal protection, or oh constitutional protection. The simple test is whether the decision of the officer is one his discretion authorizes him to make, and if it is, the court is powerless to control him. "Where this discretion exists mandamus does not lie to direct the manner of its use, nor will injunction step in to control or intercept its use.
It is proper to say, however, that this restraint upou proceedings by the court does not intend a denial of the legal or constitutional rights of any person, hut only that the party aggrieved must seek his redress in some other way than by a suit against the officer in fault. In the present case, for instance, if the Commissioners have exercised their discretion in a manner to invade the legal or constitutional rights of the complainant, that will be available for defence. in any action against said complainant founded on the violation of the regulations of the Commissioners. This is clearly recognized in the case of in re Ayers, where the court, though holding the injunction against State officers restraing them from bringing suits in the name of the State to be void, intimated that rights which could not-be thus enforced could be protected in defence of suits against the injured party. See opinion, pp. 494-5.
If the act creating the Commission was unconstitutional and void, it may be that the Commissioners, not in such-case being officers, but only individuals really unclothed with office, would be subject to suit, as a void act could not confer any discretion on them ; but its constitutionality is not contested, except against the extent of power claimed for the Commission — “ the power of the Legislature to create a Commission with' power to make schedules which shall be prima facie evidence of reasonableness of rates fixed *471by it,” not being doubted by the company’s counsel, save that “it cannot make them conclusive.” In regard to this, it is said that a conclusive determination of the reasonableness of rates by the Commission would be the exercise of judicial power, which is prohibited by the Constitution of the State. But if this be so, it does not affect the question of the liability of those officers to the present suit. It does not remove the protection which they have by virtue of the discretion given to them to fix reasonable and just rates, a wrong exercise of that discretion, as we have said before, not varying the rule which relieves them from suit.
It is said further that if the power claimed is not a judicial one, then it is one that involves legislative power, and for that reason is prohibited by the Constitution of the State. If this has reference to the conclusiveness of rates, as the connection would seem to indicate, what we have just said respecting the exercise of judicial power applies equally here. But if it is meant that the power to fix rates is so far legislative that it cannot be delegated to a Commission, that presents a more vital question, and without considering whether it may be similarly disposed of, we go to its independent merits.
It may be remarked in limine that the power of the Legislature to regulate and fix the charging rates of railroad companies chartered by the State, where the charter itself in a contractual view does not surrender the right to exercise the power, is not disputed ; but that it is a power the Legislature may forego exercising, and when it does that it leaves its exercise to some other agency authorized by its law to act, to wit, this corporation. In many instances this is done as to all rates, and for the company before us it is done, except as to the maximum passenger rate. The regulating and fixing of rates, therefore, is not an inalienable *472exclusive function of the Legislature. And if it may leave that to the corporation, why may it not delegate it to a different body ? The public interest involved is the same, whether reached by the corporation, or by a supervisory Commission.
We are not without authority on the question. Our act is taken almost entirely from an act of the State of Georgia. In the case of the Georgia Railroad et al. vs. Smith et al., 70 Ga., 694, the constitutionality of the latter act was attacked, and on this subject of the delegation of authority to the Commission was held not to be unconstitutional. The Georgia Constitution, like ours, gave authority to the Legislature to regulate rates. By the former the Constitution “ conferred upon the Legislature the power * of regulating railroad freights and passenger tariffs, preventing unjust discrimination, and requiring reasonable and just rates of freight and passenger tariffs.” By ours, “ The Legislature is invested with full power to pass laws for the correction of abuses and to prevent unjust discrimination and excessive charges by persons and corporations engaged as common carriers in transporting persons and property, or performing other services of a public nature; and shall provide for enforcing such laws by adequate penalties and forfeitures.”
There is no material difference. The court says, in its opinion in the case cited above, that “ it certainly was not contemplated that the details of rates to be fixed over the many miles of railway in the State, should be settled and determined by the Legislature. The many influences that combine to cause changes in the ever varying vicissitudes of trade and travel were neither overlooked nor forgotten by that body. The utter impossibility of preparing by the Legislature just and proper schedules for the various rail*473roads with their differences of length, locality and business, appears to us to be so clear and manifest as that to have entertained it would have been absolutely absurd. And especially so, when it is remembered that schedules just and right, where arranged for the months of winter, might be ruinously unjust and wrong for the months of summer; or that such as were proper for the year of the meeting of the General Assembly might the succeeding year well nigh bankrupt every railroad corporation in the State.”
In Tilley vs. Savannah, F. & W. Ry. Co., et al., 4 Woods, 427, the same question as to the constitutionality of the Georgia act was passed upon, the court discussing more fully the subject of delegation of authority to the Commission to fix rates, and reaching the same conclusion. The reasons given are on the line of those in the Georgia case. Thus: “ The fixing of just and reasonable maximum rates for all the railroads in the State is clearly a duty which cannot be performed by the Legislature, unless it remain in perpetual session and devote a large portion of its time to its performance. The question, what are just and reasonable rates, is one which presents different phases from month to month, upon every road in the State, and in reference to all the innumerable articles and products that are the subject of transportation. This question can only be satisfactorily solved by a board which is in perpetual session, and whose time is largely given to the consideration of the subject.
“ It is obvious that to require the duty of prescribing rates for the railroads of the State to be performed by the General Assembly, consisting of a Senate, with forty-four members, and a House of Representatives, with one hundred and seventy-five, and which meets in regular session only once in two years, and-then only for a period of forty days, would result in the most ill-advised and haphazard *474schedules, and be productive of the greatest inconvenience and injustice, in some cases to .the railroad companies, and in others to the people of the State. It is. impracticable for such a body to prescribe just and reasonable rates. To insist that this duty must be performed by the General Assembly itself is to defeat the purpose of that clause of the Constitution under consideration.”
Under a Mississippi statute, creating a Commission with supervisory powers over railroad rates, it was held to be constitutional by the Supreme. Court of the State, and also by the Supreme Court of .the United States, although there was vested in the Commission authority to regulate and change rates. Stone et al. vs. Y. & M. V. R. R. Co., 62 Miss., 607; Stone et al., vs. Farmers’ L. & T. Co., 116 U. S., 307. The question of delegation of legislative power was not directly discussed in these cases, but was necessarily involved, and the authority given to the Commission by the act to regulate rates could not have been sustained except upon the conclusion that such authority was constitutionally given.
Other cases announcing the same conclusion, are State ex rel., Railroad & W. Commission vs. Chicago M. & St. P. Ry. Co., 37 N. W. Reptr., 782, and. Chicago & N. W. Ry. Co. vs. Dey et al., published in “The Railway Age,” August 3, 1888. We find no decision, and think there is no good reason to the contrary.
There are cases upon similiar statutes of other States, where this question has been passed sub silentio, but this being only indirect support of our conclusion, these need not be cited. We hold that the Legislature in the act under consideration did not delegate to the Commission any power so far its own exclusively that could not be delegated.
Under the views on which, we decide this case, it is un*475necessary tq determine the other questions appearing in the record. The bill should be dismissed, and it is so ordered,